FILED
                           NOT FOR PUBLICATION                                SEP 09 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GREGORY A. MYERS,                                No. 12-35218

              Plaintiff - Appellant,             D.C. No. 3:11-cv-05582-RBL

  v.
                                                 MEMORANDUM*
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS INC; JOAN
H. ANDERSON, EVP on behalf of
Flagstar Bank; FLAGSTAR BANK, FSB;
MTC FINANCIAL INCORPORATED,
DBA Trustee Corps,

              Defendants - Appellees.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                      Argued and Submitted August 26, 2013
                               Seattle, Washington

Before: HAWKINS, McKEOWN, and CLIFTON, Circuit Judges.

       Gregory A. Myers appeals the district court’s dismissal of his claims against

various bank and mortgage entities related to wrongful foreclosure and violation of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
the Washington Deed of Trust Act and other state law claims. Because the parties

are familiar with the facts, we do not recite them here. The bottom line is that the

original lender, Accell, transferred the Note to Flagstar, which actually holds the

Note. We affirm for the reasons outlined in the district court’s February 24, 2012,

Order Granting Motions to Dismiss. We further note that recent Washington case

law does not change the result. See Klem v. Wash. Mut. Bank, 295 P.3d 1179

(Wash. 2013), and Walker v. Quality Loan Serv. Corp., No. 65975-8-I, 2013 WL

3989666 (Wash. App. Aug. 5, 2013).

      AFFIRMED.




                                              2